Jones, Judge:
On October 24, 1967, the claimant, Acie W. Albert, a State Road Commission employee, was helping another State Road Commission employee, Edward Starling, who was in charge of blasting operations on the State Road Commission parking lot in Mercer County. The claimant was inexperienced in such work and his activities were mostly limited to tamping the powder put in holes by Starling, who had 18 or 19 years experience in blasting. At the suggestion of Starling and before the blasting was started, the claimant moved his Chevrolet automobile to the farthest part of the state property, some 300 yards from the blasting area. A rock from one of the blasts struck the windshield of the claimant’s automobile and damaged it so that it had to be replaced at a cost to the claimant of $88.07.
It appears from the evidence that the claimant merely followed instructions, and was not responsible for the size or intensity of the blasting shots. On the other hand, it appears that Starling, with his years of experience, should have more accurately anticipated the possible consequences of the blasting, and the Court believes that his negligence was the direct cause of the damage to the claimant’s automobile. It is the Court’s judgment that this is a claim which in equity and good conscience should be paid and, therefore, the Court awards the claimant the sum of $88.07.